        Case 1:14-cv-03432-SCJ Document 332 Filed 11/13/18 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

JAMIE LEE ANDREWS, as surviving              )
spouse of Micah Lee Andrews, Deceased,       )
and JAMIE LEE ANDREWS, as                    )
Administrator of the Estate of Micah Lee     )
Andrews, Deceased,                           ) Case No. 1:14-cv-3432-SCJ
                                             )
       Plaintiffs,                           )
v.                                           )
                                             )
AUTOLIV JAPAN, LTD,                          )
                                             )
       Defendant.                            )

        AUTOLIV JAPAN, LTD.’S OBJECTIONS TO DOCUMENTS
     REQUESTED IN PLAINTIFF’S AMENDED NOTICE OF DEPOSITION
                     OF ELIZABETH RAPHAEL

       Defendant Autoliv Japan, Ltd. (“Autoliv”) objects to the document requests

within Plaintiff’s Amended Notice of Deposition of Elizabeth Raphael (Doc. No.

331) as follows.

Request No. 1:

       All correspondence generated or received in connection with this case.

       Response:

       Autoliv objects to Request No. 1 on the grounds that it is overly broad and

seeks information protected from disclosure by Federal Rule of Civil Procedure 26.
       Case 1:14-cv-03432-SCJ Document 332 Filed 11/13/18 Page 2 of 10




Under Rule 26(b)(4)(C), communications between a party’s attorneys and its expert

witnesses are protected from disclosure, except to the extent the communications (i)

relate to compensation for the expert’s study or testimony; (ii) identify facts or data

that the party’s attorney provided and that the expert considered in forming the

opinions to be expressed; or (iii) identify assumptions that the party’s attorney

provided and that the expert relied on in forming the opinions to be expressed.

Similarly, under Rule 26(b)(4)(B), all drafts of expert disclosures and expert reports

are protected from disclosure.

      Subject to and without waiving the foregoing objections, Dr. Raphael will

produce communications between Autoliv’s counsel and her to the extent those

communications (i) relate to compensation for the expert’s study or testimony; (ii)

identify facts or data that the party’s attorney provided and that the expert considered

in forming the opinions to be expressed; or (iii) identify assumptions that the party’s

attorney provided and that the expert relied on in forming the opinions to be

expressed.

Request No. 2:

      Copies of all résumés used by you in connection with your consulting,

academic or other professional endeavors.




                                           2
       Case 1:14-cv-03432-SCJ Document 332 Filed 11/13/18 Page 3 of 10




      Response:

      Autoliv objects to Request No. 2 on the grounds that Dr. Raphael has already

produced a copy of her curriculum vitae, which contains the information required by

Rule 26(a)(2)(B)(iv). See AUTOLIV03533. Subject to and without waiving the

foregoing objections, to the extent Dr. Raphael currently uses other résumés or

curricula vitae in connection with her professional endeavors, she will produce them.

Request No. 3:

      Any and all contracts, budgets, memorandums of understanding, or any other

document that outlines the scope of your work in this case, between you or your

employer and any Defendant in this case (including its subsidiaries, parent, or related

companies) or its attorneys or representatives.

      Response:

      Autoliv objects to Request No. 3 on the grounds that it is overly broad and

seeks information protected from disclosure by Federal Rule of Civil Procedure 26.

Under Rule 26(b)(4)(C), communications between a party’s attorneys and its expert

witnesses are protected from disclosure, except to the extent the communications (i)

relate to compensation for the expert’s study or testimony; (ii) identify facts or data

that the party’s attorney provided and that the expert considered in forming the

opinions to be expressed; or (iii) identify assumptions that the party’s attorney

                                          3
       Case 1:14-cv-03432-SCJ Document 332 Filed 11/13/18 Page 4 of 10




provided and that the expert relied on in forming the opinions to be expressed.

Similarly, under Rule 26(b)(4)(B), all drafts of expert disclosures and expert reports

are protected from disclosure.

      Subject to and without waiving the foregoing objections, Dr. Raphael will

produce all responsive documents within her file to the extent they are not protected

from disclosure by Rule 26.

Request No. 4:

      The entire file generated in this case. This includes all documents you have

generated, reviewed, OR received in connection with this case, and any transmittal

letters or emails accompanying them. It also includes copies of documents that

contain any handwritten or typed notations or highlights on them.

      Response:

      Autoliv objects to Request No. 4 on the grounds that it is overly broad and

seeks information protected from disclosure by Federal Rule of Civil Procedure 26.

Under Rule 26(b)(4)(C), communications between a party’s attorneys and its expert

witnesses are protected from disclosure, except to the extent the communications (i)

relate to compensation for the expert’s study or testimony; (ii) identify facts or data

that the party’s attorney provided and that the expert considered in forming the

opinions to be expressed; or (iii) identify assumptions that the party’s attorney

                                          4
       Case 1:14-cv-03432-SCJ Document 332 Filed 11/13/18 Page 5 of 10




provided and that the expert relied on in forming the opinions to be expressed.

Similarly, under Rule 26(b)(4)(B), all drafts of expert disclosures and expert reports

are protected from disclosure.

      Subject to and without waiving the foregoing objections, Dr. Raphael will

produce all responsive documents within her file to the extent they are not protected

from disclosure by Rule 26.

Request No. 5:

      All files and documents generated, received, OR relied on in connection with

this case, but not contained in this case file.

      Response:

      Autoliv objects to Request No. 5 on the grounds that the phrase “not contained

in this case file” is vague, ambiguous, and subject to multiple interpretations.

Autoliv also objects to Request No. 5 on the grounds that it is overly broad and seeks

information protected from disclosure by Federal Rule of Civil Procedure 26. Under

Rule 26(b)(4)(C), communications between a party’s attorneys and its expert

witnesses are protected from disclosure, except to the extent the communications (i)

relate to compensation for the expert’s study or testimony; (ii) identify facts or data

that the party’s attorney provided and that the expert considered in forming the

opinions to be expressed; or (iii) identify assumptions that the party’s attorney

                                            5
       Case 1:14-cv-03432-SCJ Document 332 Filed 11/13/18 Page 6 of 10




provided and that the expert relied on in forming the opinions to be expressed.

Similarly, under Rule 26(b)(4)(B), all drafts of expert disclosures and expert reports

are protected from disclosure.

      Subject to and without waiving the foregoing objections, Dr. Raphael will

produce responsive documents to the extent they are not protected from disclosure

by Rule 26.

Request No. 6:

      All documents you have generated, reviewed, received, OR relied on in

connection with this case.

      Response:

      Autoliv objects to Request No. 6 on the grounds that it is overly broad and

seeks information protected from disclosure by Federal Rule of Civil Procedure 26.

Under Rule 26(b)(4)(C), communications between a party’s attorneys and its expert

witnesses are protected from disclosure, except to the extent the communications (i)

relate to compensation for the expert’s study or testimony; (ii) identify facts or data

that the party’s attorney provided and that the expert considered in forming the

opinions to be expressed; or (iii) identify assumptions that the party’s attorney

provided and that the expert relied on in forming the opinions to be expressed.




                                          6
       Case 1:14-cv-03432-SCJ Document 332 Filed 11/13/18 Page 7 of 10




Similarly, under Rule 26(b)(4)(B), all drafts of expert disclosures and expert reports

are protected from disclosure.

      Subject to and without waiving the foregoing objections, Dr. Raphael will

produce responsive documents to the extent they are not protected from disclosure

by Rule 26.

Request No. 7:

      Your billing records for this case.

      Response:

      Dr. Raphael will produce documents responsive to this request.

Request No. 8:

      Any demonstrative exhibits you will use at the trial of this case.

      Response:

      Autoliv objects to Request No. 8 on the grounds that it is premature. Autoliv

will disclose documents and exhibits it intends to offer at trial, including

demonstrative exhibits Dr. Raphael may use at trial, in accordance with the Court’s

pretrial order. Subject to and without waiving the foregoing objection, Dr. Raphael

will produce her file materials to the extent they are protected from disclosure by

Federal Rule of Civil Procedure 26.




                                            7
Case 1:14-cv-03432-SCJ Document 332 Filed 11/13/18 Page 8 of 10




Respectfully submitted this 13th day of November, 2018.

                                     /s/ William J. Repko III, Esq.
                                     Doug Scribner, Esq.
                                     Georgia Bar No. 632755
                                     doug.scribner@alston.com
                                     Jenny A. Mendelsohn, Esq.
                                     Georgia Bar No. 447183
                                     jenny.mendelsohn@alston.com
                                     William J. Repko III, Esq.
                                     Georgia Bar No. 301797
                                     jay.repko@alston.com

                                     ALSTON & BIRD LLP
                                     1201 West Peachtree Street
                                     Atlanta, GA 30309-3424
                                     (404) 881-7000 (telephone)

                                     Attorneys for Autoliv Japan, Ltd.




                                 8
       Case 1:14-cv-03432-SCJ Document 332 Filed 11/13/18 Page 9 of 10




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rules 5.1(B) and 7.1(D), I hereby certify that the foregoing

filing complies with the applicable font and size requirements and is formatted in

Times New Roman, 14 point font.


                                         /s/ William J. Repko III, Esq.
                                         Doug Scribner, Esq.
                                         Georgia Bar No. 632755
                                         doug.scribner@alston.com
                                         Jenny A. Mendelsohn, Esq.
                                         Georgia Bar No. 447183
                                         jenny.mendelsohn@alston.com
                                         William J. Repko III, Esq.
                                         Georgia Bar No. 301797
                                         jay.repko@alston.com
ALSTON & BIRD LLP
1201 West Peachtree Street
Atlanta, GA 30309-3424
(404) 881-7000 (telephone)
(404) 881-7777 (facsimile)
                                         Attorneys for Autoliv Japan, Ltd.
      Case 1:14-cv-03432-SCJ Document 332 Filed 11/13/18 Page 10 of 10




                        CERTIFICATE OF SERVICE

      This is to certify that on November 13, 2018, I electronically filed the
foregoing pleading with the Clerk of the Court using the CM/ECF system which will
automatically send email notification of such filing to the following attorneys of
record:

                     James E. Butler, Jr
                     Tedra L. Cannella
                     Rory A. Weeks
                     BUTLER WOOTEN & PEAK LLP
                     2719 Buford Highway
                     Atlanta, Georgia 30324

                     William L. Ballard
                     Gregory R. Feagle
                     BALLARD & FEAGLE, LLP
                     4200 Northside Parkway NW
                     Atlanta, Georgia 30327

                     Attorneys for Plaintiff




                                      /s/ William J. Repko III
                                      William J. Repko III
                                      Georgia Bar No. 301797
